Lewis J.
1. It is insisted in this case that the confession of the accused was improperly admitted, inasmuch as it was done under a hope of benefit, that his case might thereby be settled without a prosecution. It was not pretended that any such hope was induced by the witness or any other party. If any existed, it was entirely within the breast of the defendant himself. The confession was entirely voluntary, and under §1006 of the Penal Code, in order for a hope of benefit or a fear of injury to render it inadmissible, such hope or fear must be induced by another. Bohannon v. State, 92 Ga. 28. Chief Justice Bleckley, in delivering the opinion, on page 32, said: “If a man rears a crop of hope in his own mind from seeds of his own planting, and under its influence makes a confession, this will not exclude the confession as evidence. The hope that excludes is that, and that only, which some other person kindles or excites.”
2. It is further contended in this case that the facts make a case of a cheat and swindler, or some crime other than simple larceny. Under the facts of the present case there is no question but that the prosecutor had perfect title to the property alleged to have been stolen, when the defendant took the same ostensibly for 'the purpose of ascertaining if he had given the correct amount of change. No objection appears from the record to his again handling the money for this purpose. There was at least a tacit assent for him to recount it. There was not only no intention to pass the title, but there was no trust delegated to the defendant to make any use or disposition of the property whatever for the benefit of the owner. Nor in any view could this be considered a case of larceny from the person. It was not -'a private taking from the person of the owner, without his knowledge, which is essential under section 175 of the BeUal Code to sustain -a charge of larceny from the person.
*627The principle ruled in the second headnote is controlled by; the decision this day rendered in the case of Finkelstein v. State, ante, 617. See the opinion and citation of authorities in .that case. Judgment affirmed.

All the Justices concurring.